Order entered December 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01101-CV

                         J&D WORLD CORPORATION, Appellant

                                               V.

                              JUANITA BELMAREZ, Appellee

                         On Appeal from County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03908-B

                                           ORDER
       On November 21, 2013, a supplemental clerk’s record was filed containing appellant’s

suggestion of bankruptcy. Because a party to this appeal is in bankruptcy, further action in this

cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative

purposes, this cause is ABATED and treated as a closed case. It may be reinstated on motion by

any party showing, in accordance with rule of appellate procedure 8.3, that the appeal is

permitted by federal law or the bankruptcy court. See id. 8.3.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE